DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14 on page 10, para. 3, line 1, 133 on page 18, para. 3, line 3 is not shown in figs. 9-11 as stated, 130 on page 18, para. 5, line 4 is not shown in figs 9-11 as stated, 133 on page 19, para. 6, line 2 is not shown in figs. 12-14 as stated, 130 on page 19, para. 6, line 3 is not shown in figs. 12-14 as stated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “241 and 242” have been used to designate both fixing members and tension members on page 17, para. 2-3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a probe driving device” in claims 1 and 16
“a first probe driving device” in claims 3 and 6
“a second probe driving device” in claims 3, 6, and 7
“a fixing member” in claim 10
“a tension member” in claims 12-13
“first driving member” in claims 2 and 20
“second driving member” in claims 2 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action, “a probe driving device” will be interpreted as a device that includes a driving source and moves the probe as it scans the inspection object (see page 11, para. 4), “a first probe driving device” will be interpreted as a mechanism having a “driving source and a power transmitting member” and moves the probe in the left and right directions (see page 12, para. 4), “a second probe driving member” will be interpreted as a mechanism having a “driving source and a power transmitting member” and moves the probe in the vertical direction (see page 12, para. 5), “a fixing member” will be interpreted as a mechanism that applies a force or tension to the correction member and may 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "apply a force to the belt so that the correction member is apart from the inspection object" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Prior to this limitation the applicant states “apply a forced to the belt so that the correction member is brought into close contact with the inspection object” and it is unclear to the examiner how a force can be applied to the belt to both bring the correction member closer and apart from the inspection object. For examination purposes examiner has interpreted "apply a force to the belt so that the correction member is apart from the inspection object" as undoing the force previously applied to bring the correction member in close contact with the inspection object. 
Claim 14 recites the limitation “the inside of the correction member” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Applicant does not disclose “the inside of the correction member” in claim 1 and it is not inherent that the correction member has 
Claim 17 recites the limitation "a distance measured by the sensor is longer than a preset distance or when a force measured by the sensor is smaller" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 references lines 9-10, “a sensor to measure a distance between the probe and the probe contact portion or a force applied to the probe contact portion by the probe” it is unclear to the examiner whether “a distance” and “a force” measured by “the sensor” referenced in claim 17 is the same as those measured by the sensor in claim 16 or if there is an additional sensor measuring a different distance and force from that of claim 16. For the purposes of examination the terms “a distance” and “a force” in claim 17 are being construed to have the same meaning as those outlined in claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anite (US 2011/0301461, hereinafter Anite) in view of Vaughan et al. (US 2020/0214568, hereinafter Vaughan et al.).
Regarding claim 1, Anite teaches an ultrasonic imaging apparatus (Abstract, line 1, “ultrasonic breast examination system”) comprising: 
a probe (200 in fig. 4) to irradiate and receive ultrasonic waves; 
a correction member (400, para. 53, line 5, “a flexible membrane”) including an inspection object contact portion provided to be in contact with an inspection object (para. 53, lines 5-6, “capable of adhering tightly to the outlines of the patient’s breast (110)”) and to be deformable according to the shape of the inspection object (seen in fig. 4 the flexible membrane 400 conforms to the shape of the inspection area 110), and a probe contact portion provided such that the probe is slidably moved (para. 53, lines 18-21, “ultrasonic transducer to press on the breast with a relatively constant pressure as it is moved about the surface of the breast by mechanisms (202) and (204)” as mechanism 202 moves along the track 204 the transducer slides along and is consistently being pressed against the inside of the membrane 400) and having a curved surface (seen in fig. 4 the inside of the membrane is a curved surface, therefore when the probe moves along the inside surface of the membrane it is moved along a curved surface); and
a probe driving device (para. 52, lines 7-12, “positioning mechanisms (202), (204) and actuators designed to move the ultrasonic transducer (200) within the confine of the guidance 
Anite does not teach a sensor to measure a distance between the probe and the probe contact portion or a force applied to the probe contact portion by the probe; and a probe driving device that moves the probe so that the probe is brought in close contact with the probe contact portion corresponding to information measured by the sensor.
However, 
Vaughan et al. teaches a sensor (24) to measure a force applied to the probe contact portion by the probe (para. 69, lines 10-13, “the ultrasound transducer (29) further includes a pressure sensor (24) at its tip configured to measure pressure between the ultrasound transducer (29) and the surface of the breast (11)”); and a probe driving device that moves the probe so that the probe is brought in close contact with the probe contact portion corresponding to information measured by the sensor (para. 69, lines 13-17, “this provides an imaging computing device, controlling the assembly (1), with feedback to enable it to maintain adequate pressure between the ultrasound transducer (29) and the breast (11)”).

Regarding claim 2, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above, wherein the probe driving device includes a movement guide (204), a first driving member slidably coupled (202) to the movement guide (seen in fig. 4 below the first driving member (202) moves along the movement guide (204) to allow the probe (200) to move along the inspection area), and a second driving member coupled to the first driving member (seen in fig. 4 (provided below) the second driving member that is attached to the probe (200) is connected to the first driving member via the spring (404)). 

    PNG
    media_image1.png
    658
    609
    media_image1.png
    Greyscale

Modified Anite does not teach a second driving member rotably coupled to the first driving member.
However, 
Vaughan et al. teaches a second driving member (25) rotably coupled to the first driving member (para. 68, lines 2-4, “the arm (23) has two segments (25) connected by joints (27) allowing the segments to move relative to one another” although not specifically stated it can be seen in fig 4A-4E that as the transducer (29) is moved along the surface of the patient the second segment is rotated about the joint inbetween segments one and two (fig. 4E is provided below for reference)).

    PNG
    media_image2.png
    290
    313
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by Anite to have a second driving member rotably coupled to the first driving member. One of ordinary skill in the art would have been motivated to make this modification to allow the two members to move relative to one another as the probe is moved along the inspection surface as recognized by Vaughan et al. 
Regarding claim 3, modified Anite teaches the ultrasonic imaging apparatus of claim 2, as set forth above, wherein
the probe driving device further includes a first probe driving device to move the first driving member on the movement guide (para. 53, lines 20-21, “as [the ultrasonic transducer] is moved about the surface of the breast by mechanisms (202) and (204).
Modified Anite does not teach a second probe driving device to rotate the second driving member with respect to the first driving member.
However,

See motivation in claim 2 above. 
Regarding claim 4, modified Anite teaches the ultrasonic imaging apparatus of claim 3, as set forth above. Vaughan et al. further teaches a second probe driving device that is configured to, rotate the second driving member so that the probe approaches the probe contact portion when a force applied to the probe contact portion by the probe is smaller than a preset force, and 
rotate the second driving member so that the probe is away from the probe contact portion when the force applied to the probe contact portion by the probe is larger than the preset force (para. 79, lines 23-27, “the articulated arm module (708) is further configured to send control signals to the actuators controlling the articulated arm (23) to maintain contact between the ultrasound transducer (29) and the breast (9,11) at a preconfigured pressure” it is well understood that if the pressure measured by pressure sensor (24) is less than the preconfigured pressure value the actuators will be triggered to move the transducer closer to the patients breast and if the pressure value measured is greater than the preconfigured pressure value the actuators will be triggered to move the transducer away from the patients breast).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic apparatus disclosed by Anite to rotate the probe either closer or farther away from the probe contact portion when the force is either less than or greater than a preset force. One of ordinary skill in the art would have been motivated to make this modification so that the system knows whether the probe is not in contact 
Regarding claim 9, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above. Vaughan et al. further teaches the sensor disposed in the probe (para. 69, lines 10-13, “the ultrasound transducer (29) further includes a pressure sensor (24) at its tip configured to measure pressure between the ultrasound transducer (29) and the surface of the breast (11)”).
See motivation in claim 1 above.
Regarding claim 20, Anite teaches an ultrasonic imaging apparatus (Abstract, line 1, “ultrasonic breast examination system”) comprising: 
a probe (200 in fig. 4) to irradiate and receive ultrasonic waves; 
a correction member (400, para. 53, line 5, “ a flexible membrane”) including an inspection object contact portion provided to be in contact with an inspection object (para. 53, lines 5-6, “capable of adhering tightly to the outlines of the patient’s breast (110)”) and to be deformable according to the shape of the inspection object (seen in fig. 4 the flexible membrane 400 conforms to the shape of the inspection area 110), and a probe contact portion provided such that the probe is slidably moved (para. 53, lines 18-21, “ultrasonic transducer to press on the breast with a relatively constant pressure as it is moved about the surface of the breast by mechanisms (202) and (204)” as mechanism 202 moves along the track 204 the transducer slides along and is consistently being pressed against the inside of the membrane 400) and having a curved surface (seen in fig. 4 the inside of the membrane is a curved surface, therefore when the probe moves along the inside surface of the membrane it is moved along a curved surface); and 

a second driving member coupled to the first driving member (seen in fig. 4 (provided above) the second driving member that is attached to the probe (200) is connected to the first driving member via the spring (404) and provided to move the probe in a direction of approaching the probe contact portion or in a direction of moving away from the probe contact portion (para. 53, lines 16-21, “the ultrasonic transducer (200) may additionally be held by a mechanism (here a simple spring mechanism is shown) (404) that causes the ultrasonic transducer to press on the breast with a relatively constant pressure as it is moved about the surface of the breast”).
Anite does not teach a sensor to measure a distance between the probe and the probe contact portion or a force applied to the probe contact portion by the probe; and a second driving member rotably coupled to the first driving member.
However,
Vaughan et al. teaches a sensor (24) to measure a force applied to the probe contact portion by the probe (para. 69, lines 10-13, “the ultrasound transducer (29) further includes a pressure sensor (24) at its tip configured to measure pressure between the ultrasound transducer (29) and the surface of the breast (11)”); and a second driving member rotably coupled to the first driving member (para. 68, lines 2-4, “the arm (23) has two segments (25) connected by joints (27) allowing the segments to move relative to one another” although not specifically 
See motivation for claims 1 and 2 above. 
Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. as applied to claim 1 above, and further in view of Kelly (US 2015/0265243, hereinafter Kelly). 
Regarding claim 5, modified Anite teaches the imaging apparatus of claim 1, as set forth above, wherein 
the probe driving device includes a movement guide (204), a first driving member slidably coupled (202) to the movement guide (seen in fig. 4 below the first driving member (202) moves along the movement guide (204) to allow the probe (200) to move along the inspection area), and a second driving member coupled to the first driving member (seen in fig. 4 (provided above) the second driving member that is attached to the probe (200) is connected to the first driving member via the spring (404)).
Modified Anite does not teach a second driving member slidably couples to the first driving member.
However, 
Kelly teaches (fig. 4) a second driving member slidably couples to the first driving member (para. 47, lines 11-13, “the piston structure 79 moves with respect to the mounting structure 77 to translate the ultrasound probe 15 along the z-axis” the first member is connected to the mounting structure 77 in fig. 4 and the second member is inserted into and is connected to the first member through the sliding piston structure).

Regarding claim 6, modified Anite teaches the ultrasonic imaging apparatus of claim 5, as set forth above, wherein 
 the probe driving device further includes a first probe driving device to move the first driving member on the movement guide (para. 53, lines 20-21, “as [the ultrasonic transducer] is moved about the surface of the breast by mechanisms (202) and (204).
Modified Anite does not teach a second probe driving device to slide the second driving member with respect to the first driving member.
However, 
Kelly teaches a second probe driving device to slide the second driving member with respect to the first driving member (para. 47, lines 11-13, “the piston structure 79 moves with respect to the mounting structure 77 to translate the ultrasound probe 15 along the z-axis”).
See motivation in claim 5 above. 
Regarding claim 14, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above, wherein the inside of the correction member is filled with a liquid (Abstract, line 5, “fluid filled container”).
Modified Anite does not teach a liquid that passes ultrasonic waves.
However,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by modified Anite to have a liquid that passes ultrasonic waves. One of ordinary skill in the art would have been motivated to make this modification in order for the ultrasound waves passing through the liquid to not be scattered or interfere with particles in the fluid, as recognized by Kelly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. and Kelly as applied to claims 5-6, and further in view of Tian et al. (US 2019/0150895, as disclosed in the Applicant’s 09/27/2019 IDS, hereinafter Tian et al.).
Regarding claim 7, modified Anite teaches the ultrasonic imaging apparatus of claim 6 and a second probe driving device, as set forth above.
Modified Anite does not teach a probe driving device that is configured to slide the second driving member so that the probe approaches the probe contact portion when a distance between the probe and the probe contact portion measured by the sensor is longer than a preset distance or a force applied to the probe contact portion by the probe is smaller than a preset force, and 
slide the second driving member so that the probe is away from the probe contact portion when the distance between the probe and the probe contact portion measured by the sensor is shorter than the preset distance or when the force applied to the probe contact portion by the probe is larger than the preset force.
However,

slide the second driving member so that the probe is away from the probe contact portion when the force applied to the probe contact portion by the probe is larger than the preset force (para. 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic apparatus disclosed by Anite to slide the probe either closer or farther away from the probe contact portion when the force is either less than or greater than a preset force. One of ordinary skill in the art would have been motivated to make this modification so that the system knows whether the probe is not in contact with the contact portion and needs to move closer to the patient or if the force being applied is too great and possibly causing the patient pain and needs to move the probe away from the patient as recognized by Tian et al.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. as applied to claim 1 above, and further in view of Wang et al. (US 2010/0174185, as disclosed in the Applicant’s 09/27/2019 IDS, hereinafter Wang et al.).
Regarding claim 8, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above.
Modified Anite does not teach a probe driving device that includes a movement guide formed to have a curvature corresponding to a curvature of the probe contact portion, and a driving member slidably coupled to the movement guide.
However, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by modified Anite to have a probe driving device that includes a movement guide formed to have a curvature corresponding to a curvature of the probe contact portion, and a driving member slidably coupled to the movement guide. One of ordinary skill in the art would have been motivated to make this modification to allow the transducer to be perpendicular to the imaging area as the transducer is moved across the imaging area, as recognized by Wang et al.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. as applied to claim 1 above, and further in view of Tian et al. 
Regarding claim 10, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above.
Modified Anite does not teach a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other.
However, 
Tian et al. teaches a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other (para. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by modified Anite to have a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other. One of ordinary skill in the art would have been motivated to make this modification in order to bring the ultrasound system into close contact with the inspection area, as recognized by Tian et al.
Regarding claim 11, modified Anite teaches the ultrasonic imaging apparatus of claim 10, as set forth above. Tian et al. further teaches (fig. 3) a fixing member that includes a belt (3, “flexible track”) connected to the correction member, and a roller provided to be connected to the belt (2, “tension pulley”) and apply a force to the belt so that the correction member is brought into close contact with the inspection object or apply a force to the belt so that the correction member is apart from the inspection object (para. 52, “the tension pulley 2 is used for adjusting the elasticity of the flexible track 3 to enable the flexible track 3 and the ultrasonic probe 4 to attach to the skin surface” as the tension pulley applies a force to the flexible track the ultrasound probe comes into contact with the inspection object and as tension is released the ultrasound probe moves away from the inspection object).
See motivation for claim 10 above
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. as applied to claim 1 above, and further in view of Davidsen (US 2018/0168544, hereinafter Davidsen).

Modified Anite does not teach a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other.
However, 
	Davidsen teaches (fig. 4) a fixing member (410) to apply a force to the correction member (400 and 405) so that the correction member and the inspection object (401) are brought into close contact with each other (as seen in fig. 4, the strap 410 is holding the correction member (400 and 405) into close contact with the inspection object 401).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by modified Anite to have a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other. One of ordinary skill in the art would have been motivated to make this modification in order to bring the ultrasound system into close contact with the inspection area, as recognized by Wang et al.
	Regarding claim 12, modified Anite teaches the ultrasonic imaging apparatus of claim 10, as set forth above. Wang et al. further teaches a fixing member that includes a tension member connected to the correction member (para. 32, lines 5-8,”the strap 410 may include two pieces of fabric sewn together, and the bladder 405 may be sewn between the two pieces of fabric”) and made of a material having elasticity (para. 33, lines 1-2, “the strap 410 may comprise and elastic or inelastic material”).
See motivation for claim 10 above. 

See motivation for claim 10 above. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. as applied to claim 1 above, and further in view of Zhang et al. (US 2016/0166234, hereinafter Zhang et al.)
Regarding claim 15, modified Anite teaches the ultrasonic imaging apparatus of claim 1, as set forth above.
Modified Anite does not teach a correction member that includes a probe guide disposed at the probe contact portion to guide the movement of the probe and made of a material harder than the probe contact portion.
However, 
Zhang et al. teaches (Fig. 10)  a correction member that includes a probe guide (332) disposed at the probe contact portion (330) to guide the movement of the probe (para. 62, lines 1-3, “the ultrasound probe 160 as being separable from a frame 332 that defines a track on which the ultrasound probe 160 may move back and forth”) and made of a material harder than the probe contact portion (para. 60, lines 6-10, “the frame 250, as noted above, may be formed from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic imaging apparatus disclosed by modified Anite to have a correction member that includes a probe guide disposed at the probe contact portion to guide the movement of the probe and made of a material harder than the probe contact portion. One of ordinary skill in the art would have been motivated to make this modification to keep the probe from moving off the track as it moves over the imaging area during the procedure, as recognized by Zhang et al.
	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. and Wang et al. 
Regarding claim 16, Anite teaches an ultrasonic imaging apparatus (Abstract, line 1, “ultrasonic breast examination system”) comprising: 
a probe (200 in fig. 4) to irradiate and receive ultrasonic waves; 
a correction member (400, para. 53, line 5, “ a flexible membrane”) including an inspection object contact portion provided to be in contact with an inspection object (para. 53, lines 5-6, “capable of adhering tightly to the outlines of the patient’s breast (110)”) and to be deformable according to the shape of the inspection object (seen in fig. 4 the flexible membrane 400 conforms to the shape of the inspection area 110), and a probe contact portion provided such that the probe is slidably moved (para. 53, lines 18-21, “ultrasonic transducer to press on the breast with a relatively constant pressure as it is moved about the surface of the breast by mechanisms (202) and (204)” as mechanism 202 moves along the track 204 the transducer slides along and is consistently being pressed against the inside of the membrane 400) and having a 
a probe driving device (para. 52, lines 7-12, “positioning mechanisms (202), (204) and actuators designed to move the ultrasonic transducer (200) within the confine of the guidance device (104). Often this movement will be controlled by one or more processor or software controlled electric motors (e.g. actuators)(not shown)”).
Anite does not teach a probe guide disposed at the probe contact portion to guide the movement of the probe and made of a material harder than the probe contact portion; a sensor to measure a distance between the probe and the probe contact portion or a force applied to the probe contact portion by the probe; and a controller to drive the probe driving device so that the probe is brought into close contact with the probe contact portion corresponding to information measured by the sensor.
However, 
Vaughan et al. teaches a sensor (24) to measure a force applied to the probe contact portion by the probe (para. 69, lines 10-13, “the ultrasound transducer (29) further includes a pressure sensor (24) at its tip configured to measure pressure between the ultrasound transducer (29) and the surface of the breast (11)”); and a controller to drive the probe driving device so that the probe is brought into close contact with the probe contact portion corresponding to information measured by the sensor. (para. 69, lines 13-17, “this provides an imaging computing device, controlling the assembly (1), with feedback to enable it to maintain adequate pressure between the ultrasound transducer (29) and the breast (11)”).
See motivation in claim 1 above.

However, 
Wang et al. teaches a probe guide (202 and 902) disposed at the probe contact portion (114) to guide the movement of the probe (para. 48, line 6, “ultrasound probe 302 moves along the curved racks 902” as seen in fig. 9, curved frame 202 and curved racks 902 keep the probe 302 aligned with the probe contact portion 114) and made of a material harder than the probe contact portion (para. 48, lines 1-4, “membranous sheet 114…rigid, curved racks 902”).
See motivation in claim 15 above. 
Regarding claim 17, modified Anite teaches the ultrasonic imaging apparatus of claim 16, as set forth above. Vaughan et al. further teaches, wherein the controller (para. 79, lines 1-4, the imaging computing device (700) further includes an articulated arm module (708) for automatically moving the articulated arm (23) and the ultrasound transducer (29)”) is configured to, 
control the probe driving device to move the probe so as to approach the probe contact portion when a distance measured by the sensor is longer than a preset distance or when a force measured by the sensor is smaller than a preset force, and 
control the probe driving device to move the probe away from the probe contact portion when the distance measured by the sensor is shorter than the preset distance or when the force measured by the sensor is larger than the preset force (para. 79, lines 23-27, “the articulated arm module (708) is further configured to send control signals to the actuators controlling the 
See motivation for claim 4 above. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anite in view of Vaughan et al. and Wang et al. and further in view of Tian et al. 
Regarding claim 18, modified Anite teaches the ultrasonic imaging apparatus of claim 16, as set forth above. 
Modified Anite does not teach a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other, wherein the fixing member includes a belt connected to the correction member and a roller device to drive the belt to apply tension to the belt.
However, 
Tian et al. teaches a fixing member to apply a force to the correction member so that the correction member and the inspection object are brought into close contact with each other (para. 52, “the tension pulley 2 is used for adjusting the elasticity of the flexible track 3 to enable the flexible track 3 and the ultrasonic probe 4 to attach to the skin surface”),
 	wherein the fixing member includes a belt (3, “flexible track”) connected to the correction member and a roller device (2, “tension pulley”) to drive the belt to apply tension to the belt.
	See motivation in claim 10 above
Regarding claim 19, modified Anite teaches the ultrasonic imaging apparatus of claim 18, as set forth above. Tian et al. further teaches a controller that is configured to drive the roller device to apply tension to the belt when the correction member is mounted on the inspection 
See motivation in claim 10 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gross (US 20080004526) teaches (fig. 5) a fixing member that includes a belt (706) and a roller (708).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793